DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on November 24, 2021.  No claims were amended or cancelled.  Thus, claims 1-19 are pending. 

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A method of path routing in a multilayered structure comprising a plurality of layers and one or more links formed between adjacent layers, which is performed on a computing device comprising one or more processors and a memory storing one or more programs that can be executed by the one or more processors, the method comprising: identifying a plurality of path connection elements included in each layer of the multilayered structure, the plurality of path connection elements of said each layer comprising one or more punctures formed by the one or more links and one or more local path points arranged on a boundary of each of the one or generating, for each layer of the multilayered structure, an embedded frame including the plurality of path connection elements identified in each layer of the multilayered structure; generating, for each layer of the multilayered structure, a topological frame including an outer boundary enclosing the one or more punctures and the one or more local path points; and generating, for each layer of the multilayered structure, a circular frame comprised of a circular closed curve on which the plurality of path connection elements are arranged by merging the boundary of each of the one or more punctures and the outer boundary of the topological frame.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Similar limitations comprise the abstract ideas of Claims 8 and 17.
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is a process claim.  Likewise, and claim 8 is a machine claim and claim 17 is a process claim.  
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mental process.  This can be seen in the claim limitation of “identifying a plurality of path connection elements included in each layer of the multilayered structure…” (See: FIG. 2; pg. 8, ln 5-17, of the instant specification), “generating…an embedded frame…,” (See: FIG. 2; pg. 10, ln 1-17, of the instant specification), “generating…a topological frame…,” (See: FIG. 2; pg. 11, ln 7-13; and FIGS. 5A-5D, pg. 13, ln 4-15, of the instant specification), and “generating…a circular frame…,” (See: FIGS. 6A-6C, pg. 14, ln 1-14, of the instant specification).
Similar limitations comprise the abstract ideas of Claims 8 and 17.

Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, the generated frames are not then applied to a multilayered structure.
Under Step 2B, since the only claim elements outside the judicial exception is a computing device comprising one or more processors and a memory storing one or more programs, the claim does not include significantly more than the judicial exception. 
As a result of the above analysis, claim 1, as well as claims 8 and 17, do not appear to be patent eligible under 101.
With regards to the dependent claims, claims 2-7, 9-16, and 18-19 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Response to Arguments
Applicant’s arguments filed on November 24, 2021 have been fully considered.  Applicant’s arguments regarding the citied prior art are persuasive.  Applicant’s arguments regarding the rejections under section 101 are not persuasive.  
Applicant’s argue (Remarks pg. 10-11) that the claims are directed to patent eligible subject matter and that the additional elements recited in the claims amount to significantly more than the abstract idea.  Applicant’s arguments are not persuasive.

Similar limitations comprise the abstract ideas of Claims 8 and 17.
What remains of the claimed method is a computing device comprising one or more processors and a memory storing one or more programs, which is set forth at a highly generic level.  Thus, the recited claim elements do not amount to significantly more than the abstract idea(s) recited in the claim(s).
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, the generated frames are not applied to a multilayered structure.
Under Step 2B, since the only claim elements outside the judicial exception is a computing device comprising one or more processors and a memory storing one or more programs, the claim does not include significantly more than the judicial exception. 
As a result of the above analysis, claim 1, as well as claims 8 and 17, do not appear to be patent eligible under 101.

Therefore, the rejection of claim 1, as well as claims 8 and 17, and dependent claims 2-7, 9-16, and 18-19, under section 101, is maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JEFFREY P AIELLO/Examiner, Art Unit 2864